Citation Nr: 0716341	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  06-33 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a former spouse of the veteran who served on 
active duty from August 1945 to August 1949, and from 
September 1949 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the Manila, 
the Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Although the appellant initially requested a Board hearing, 
she informed the Board in March 2007 that she was unable to 
attend such a hearing, and she thus withdrew her hearing 
request.  

Because of the appellant's age, this case was advanced on the 
Board's docket.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs death 
benefits in March 1995, and the appellant did not appeal.

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The March 1995 RO decision that denied entitlement to 
recognition as the veteran's surviving spouse for the purpose 
of Department of Veterans Affairs death benefits is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to recognition as the 
veteran's surviving spouse for the purpose of Department of 
Veterans Affairs death benefits.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in May 2006 and February 2007.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Adequate opportunities to submit evidence and 
request assistance have been provided.  

To the extent that there is any perceived technically 
inadequate notice with regard to timing, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The appellant has been thoroughly informed as to 
the requirements of new and material evidence and the reasons 
for the previous final decision, consistent with controlling 
law.  See also Kent v. Nicholson, 20 Vet App 1 (2006).  She 
has not indicated she has additional evidence.  Any failure 
in the timing of VCAA notice by the RO constituted harmless 
error given the thorough adjudication of this claim.  See 
also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  There 
has been no prejudicial error in the duty to inform the 
veteran.  See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007) and Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

The appellant filed her instant claim to reopen the 
previously denied claim in February 2005.  She seeks to 
reopen the claim to be recognized as the veteran's surviving 
spouse.  

Laws-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Laws-Recognition as surviving spouse

Governing law provides that DIC and non-service connected 
death pension benefits may be paid to the surviving spouse of 
a veteran if certain requirements are met.  38 U.S.C.A. §§ 
1304, 1310, 1311, 1318, 1541 (West 2002).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2006).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2006).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  Temporary 
separations which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of the cohabitation.  Id.

The legal existence of a marriage for VA purposes is governed 
by "the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); Badua v. Brown, 5 Vet. 
App. 472, 474 (1993).  In this case, Philippine law governs 
determinations as to whether a marriage between the veteran 
and the appellant was valid.  See Brillo v. Brown, 7 Vet. 
App. 102, 105 (1994).

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Badua v. Brown, supra; Dedicatoria v. 
Brown, 8 Vet. App. 441, 444 (1995).

Analysis

According to a marriage certificate, the veteran and the 
appellant were married in January 1944.  He entered the Navy 
in 1945, at that time, he was stationed at Subic Bay.  
According to the appellant, the veteran left the Philippines 
in July 1946.  He died in April 1977.  His death certificate 
lists V.M. as his wife.  

After the veteran's death, V.M. applied for burial benefits 
and a flag for burial purposes.  She was listed as the widow 
of the veteran on his death certificate.  

In February 1982, appellant sought benefits as the surviving 
spouse of the veteran.  She indicated that she married the 
veteran in 1944 and that he had not been divorced from him 
nor had she left him.  In other statements, she maintained 
that she remained home in the Philippines and received a 
monthly allotment from her husband until about 1978 or 1979.  
She explained that she had two children by the veteran, born 
in 1945 and 1946, one of whom was deceased.  

The RO conducted a field investigation that confirmed that 
the veteran and the appellant were married in 1944.  The 
field examiner located V.M. who was living in Virginia.  She 
explained that she married the veteran in England, where she 
was from, in 1947.  Thereafter, after moving to the United 
States, she became aware that the veteran had not divorced 
his first wife in the Philippines.  The veteran then obtained 
a divorce from appellant in Portsmouth, Virginia, where he 
resided.  This was dated in September 1952.  Then, the 
veteran and V.M. married in March 1953 in North Carolina, and 
returned to Virginia.  She reported they married in North 
Carolina due to marriage laws in Virginia that did not permit 
interracial marriage.  Copies of the legal divorce decree and 
marriage certificate were obtained from appropriate 
authorities and added to the file.  

During the field examination in the Philippines, affidavits 
were obtained from several villagers who knew appellant as 
the widow of the veteran and attested to the fact that she 
never remarried or held herself out as being with another 
man.  Nor had she been known to have been pregnant by another 
man.  One of the affiants was the veteran's sister, who also 
denied knowledge of V.M.  However, it was agreed that the 
veteran had not been back to town to visit the appellant 
since he left.  In response to the field examiner, the 
appellant denied that she was living with a paramour.  

The RO denied the appellant's claim in December 1982, citing 
to the fact that she was not the lawful spouse of the veteran 
at the time of his death based primarily on the divorce 
decree and also lack of continuous cohabitation.  The 
appellant initiated an appeal, noting that she had not 
deserted or abandoned her husband as was described in the 
divorce papers in Virginia.  She also indicated she knew 
nothing of the divorce, nor had she ever heard of V.M.  The 
appellant did not timely perfect her appeal, thus, the claim 
became final.  

Over the years, the appellant communicated with the RO about 
her desire to obtain recognition as his surviving spouse.  In 
May 1992, the appellant submitted a letter from the Republic 
of the Philippines, Third Judicial Region, dated in March 
1992, showing that there was no record of a divorce between 
appellant and the veteran.  She also produced a letter, 
purportedly written by her spouse, indicating in 1961 that he 
loved her and the children and asking her for slacks for 
Christmas.  In April 1994, she produced a statement from two 
of her neighbors attesting to the fact that they knew her 
husband abandoned her, and that she did not abandon him.  

In March 1995, the RO denied the claim, finding no new and 
material evidence to reopen the previous denial.  The 
appellant was notified of her appellate rights by letter 
dated in March 1995, but did not timely file a substantive 
appeal as indicated in an October 1996 letter to appellant.  

The appellant did not appeal the March 1995 rating decision 
and it has become final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2006).

The evidence added to the record since the March 1995 rating 
decision includes the appellant's requests to reopen her 
claim, copies of determinations by the Social Security 
Administration (SSA) dated in May and October 2003 showing 
the appellant must repay an overpayment of $103,645.10, she 
received due to error, duplicates of the divorce papers, and 
an abstract of the divorce decree from Virginia.  The 
appellant steadfastly maintains she has been treated unfairly 
because she was not aware of the divorce in Virginia and she 
did not abandon her husband.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
decision is either cumulative or redundant of the evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  The evidence added 
to the record does not include any additional relevant 
information relating to the appellant's status as a surviving 
spouse.  The Board does not directly dispute the appellant's 
assertion that she was not knowledgeable with regard to the 
divorce in Virginia.  She has maintained this for years, 
including prior to the last final decision in March 1995.  
However, this is not new evidence.  Moreover, the 
uncontroverted legal document, the divorce decree, shows the 
veteran and appellant were legally divorced under Virginia 
law, where he resided, in 1952.  Under relevant law, her 
marriage was legally ended at that time.  The marriage to 
V.S. is substantiated by the marriage certificate obtained in 
the field examination from North Carolina years ago.  
Appellant's arguments are essentially cumulative of her prior 
contentions and do not raise a reasonable possibility of 
substantiating the claim.

Copies of the divorce abstract are cumulative of the evidence 
previously of record and do not support the appellant's 
argument.  Copies of her overpayment letters from SSA do not 
relate to an unestablished fact relevant to this claim.  In 
sum, as the information provided in support of the 
application to reopen a claim for entitlement to VA benefits 
does not include new and material evidence, the application 
to reopen the claim must be denied.  





ORDER

The application to reopen the claim for entitlement to 
recognition as the veteran's surviving spouse for the purpose 
of Department of Veterans Affairs death benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


